UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6049



EDWARD JAMES EGAN, SR.,

                                            Plaintiff - Appellant,

          versus


DAVID ROBINSON, Warden; COUNSELOR CARUSO; GENE
JOHNSON; DOCTOR THOMPSON; COUNSELOR DREWERY;
PAGE TRUE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00338-GEC)


Submitted:   May 31, 2007                   Decided:   June 6, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Edward James Egan, Sr., Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Susan A. Waddell, GUYNN, MEMMER & DILLON, PC, Roanoke, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edward James Egan, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We

have   reviewed   the   record   and     find   no    reversible   error.

Accordingly, we modify the dismissal of the action to be without

prejudice and affirm as modified for the reasons stated by the

district court.   Egan v. Robinson, No. 7:06-cv-00338-GEC (W.D. Va.

Dec. 21, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                     AFFIRMED AS MODIFIED




                                 - 2 -